UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-7000


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GARY LEE TIDD,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00043-F-1; 7:12-cv-00106-F)


Submitted:   August 26, 2014                 Decided:    August 29, 2014


Before WILKINSON and     GREGORY,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Gary Lee Tidd, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary     Lee    Tidd       appeals      the    district     court’s       order

dismissing his 28 U.S.C. § 2255 (2012) motion.                                We granted a

certificate of appealability on the issue of whether Tidd raised

a viable claim of ineffective assistance of counsel based on

counsel’s alleged failure to comply with Tidd’s direction and

note an appeal.         The Government concedes that Tidd’s allegations

stated a potentially meritorious claim of ineffective assistance

and    that   the    district        court’s        dismissal     of     that    claim    was

premature in the absence of an evidentiary hearing.                                    Roe v.

Flores-Ortega,         528 U.S. 470,   477    (2000);         United    States    v.

Oliver,   865 F.2d 600,   601    (4th     Cir.     1989);     see     also   United

States v. Poindexter, 492 F.3d 263, 269 (4th Cir. 2007); United

States v. Peak, 992 F.2d 39, 42 (4th Cir. 1993).

              Accordingly,          we    vacate     the     district     court’s       order

dismissing Tidd’s § 2255 motion and remand for an evidentiary

hearing on whether counsel neglected Tidd’s direction to appeal.

We    dispense   with        oral    argument       because      the    facts    and    legal

conclusions      are    adequately         presented        in   the    materials      before

this court and argument would not aid in the decisional process.



                                                                  VACATED AND REMANDED




                                                2